 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                    Case No.: 19CR3217-GPC
10
11                         Plaintiff,
                                                  ORDER AND JUDGMENT TO
12                                                DISMISS THE INFORMATION
         v.                                       WITHOUT PREJUDICE
13
     FERNANDO DOMINGUEZ-GARRIDO,
14
15                         Defendant.
16
17
18      Upon motion of the United States of America and good cause appearing,

19      IT IS HEREBY ORDERED that the INFORMATION in the above-entitled case be

20 dismissed without prejudice as to Defendant FERNANDO DOMINGUEZ-GARRIDO.
21       IT IS SO ORDERED.

22
        Dated: January 27, 2020
23
24
25
26
27
28
